DETAILED ACTION
1.	 Claims 1-5,7,9, 11-16 and 18-24 (now renumbered 1-20 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,14,21 and 24 as a whole, closest art of record failed to teach or suggest among other thing: 
“ wherein the haze-free images comprise: a first haze-free image for determining a flat region of the output image; and a second haze-free image for determining a strong edge region of the output image, and wherein the generating of the output image comprises: determining an edge map by detecting an edge in the input image; generating first transformed haze-free images of different scales by performing a pyramid transformation on the first haze-free image; generating second transformed haze-free images of different scales by performing another pyramid transformation on the second haze-free image; generating the blended intermediate images by blending the first transformed haze-free images and the second transformed haze-free images based on the edge map; and generating the output image based on the blended intermediate images.”

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below  is a  prior arts  that teach some limitations of the claims 1, 14, 21 and 24  but are lack the teaching of the limitations mentioned above: 
a.	“Fast Image Dehazing Using Joint Local Linear SURE-based Filter and Image Fusion”, IEEE, April 24--26, 2015 to Xiaogang Zhang, et al., disclosed: 
An image processing method (Abstract) , comprising:
 determining a source transmission map based on a dark channel map of an input image ( Section II.C, using dark channel prior raw transmission tL(x) is estimated);
determining transformed transmission maps by applying different filters to the determined source transmission map ( section III.B, section III. E,  After a coarser haze transmission map t(X) is estimated utilizing a dark channel prior, we filter the coarser transmission map based on the joint LLSURE filter. A transmission mape t2(x) is determined by filtering tl(x) so t2(x) can be considered to be determined by applying a different filter to the coarse transmission map); 
generating haze-free images by removing haze from the input image based respectively on the determined transformed transmission maps (sections III.D and III. E, equation 9 and 13) ; and 
generating an output image by blending the generated haze-free images (section III. E , Figs. 1 and 2, equation 14, Section III.E last 3 par.,  dehazing results of He [10] before soft matting; (e) final  dehazing results images as shown in Figs.2 and 3); 
the transformed transmission maps and the haze- free images are based on a size of a single mask of the source transmission map (Fig. 1. Haze removal results comparison: (a) the input image; (b) the dehazing result of He [10] before soft matting; (c) dehazing result); 
 the filters comprise: a first filter configured to restore a texture (Section 3 first par.,  Xiaogang specifically teaches method of reserve edge information and meanwhile remove the redundant texture information using joint LLSURE filter); and a second filter configured to suppress a halo artifact (Section III B,  xxx teaches method effectively avoids the halo effect and block artifacts) ;
the first filter comprises a multi-directional kernel- based filter( Section I right col. last par. LLSURE filter  has the nice property of edge-preserving smoothing which can remove noise while preserve geometrical structures and fine details in the original image. The filter used to generate the mapping function t2(x) which is used to generate the pseudo- dehazed image can be considered a filter designed to restore texture. It comprises  a mean filter which can be constructed as  multi-directional kernel base filter because an averaging operation can be implemented using a kernel that operates in all direction ), and the second filter comprises a guided filter (Section I right col. last par, Section III B,  xxx teaches method effectively avoids the halo effect and block artifacts. The joint LLSURE filter is an extension of the LLSURE filter, which can capture more significant edge information by considering the content of a guidance image); 
the generating of the output image comprises: determining a blending weight based on edges in the input image; and generating the output image by blending the haze-free images based on the determined blending weight (Section III.A, Figs. 1 and 2, Equation 14, Section III.E last 3 par., the dehazing results output images shown in Figs 1 and 2 are obtained using the Variance-based Weighted Average (W A V -based) aggregation. A weighted average pixel level fusion algorithm  utilized to defog);
the haze-free images comprise: a first haze-free image for determining a flat region of the output image (Section III. E equations 9 and 13 both  applied to generate haze-free image are also determine a flat region  and strong edge region of the output image. Fig. 3 illustrates the “pseudo-dehazed image save more detail, i.e., that the pseudo-dehazed image comprise restored texture. It is implicate that it also comprise flat region); and a second haze-free image for determining a strong edge region of the output image (Section III.A, section III.B, Joint LLSURE filter has the capability of reducing the noise and smoothing a input image based on the edge information of the guidance image.).  
the first haze-free image comprises the flat region including a restored texture; and the second haze-free image comprises the strong edge region including a suppressed halo artifact (Section I. last par. section III. B,  teaches efficient with arbitrary kernel sizes in constant time and an algorithm restores clear and bright scenes of the image with fine details and effectively avoids the halo effect);  
 the generating of the output image comprises: determining an edge map by detecting an edge in the input image; and blending the first haze-free image and the second haze-free image based on the determined edge map (Section II.C  Section III A,  Image dehazing  method  to refine transmission map based on a soft matting algorithm. As shown in Fig. 1  the output image reflect the dehazing result is obtained by combining the  dehazing result image before soft matting and dehazing result image after soft matting);  
blending the first haze-free image and the second haze-free image by assigning a greater weight to an edge region in the second haze-free image than a weight assigned to the edge region in the first haze-free image, wherein the edge region is determined based on the edge map(Section III.E last 3 par., Image fusion is classified into pixel level  fusion and decision level fusion. In order to reduce the algorithm complexity and running time,  a weighted average pixel level fusion algorithm to defog is utilized. The formula is as follows: 
J(x) = [Symbol font/0x77]1JI(X)+ [Symbol font/0x77]2J2(X) , (14)
where J(x) is the fused image, JI(x) is the dehazed image after using joint LLSURE filter, J2(x) is the pseudo-dehazed image, and [Symbol font/0x77]1 and [Symbol font/0x77]2 are the weighting coefficients meet the
constraint condition [Symbol font/0x77]1 and [Symbol font/0x77]2 = 1) .Due to the size of images needed fusion is consistent 
and the color difference degree is big, we make [Symbol font/0x77]1  = 0.85 and [Symbol font/0x77]2  = 0.15 experientially to achieve good visual perception).
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699